STEPHENS, J.
The order appealed from followed a motion to dismiss an action for lack of prosecution.  Appellant, whose action was dismissed, seeks to show by affidavit that the delay of over two years was caused by her attorneys and also by the fact that the defendant wrote her a letter in which it was stated that the writer would proceed with the case. The whole question was one of discretion of the trial judge and we discern no abuse thereof.
The order is affirmed.
Works, P. J., and Archbald, J., pro teto., concurred.